        ,.
.   ,                                             U. S. Department of Justice

                                                  Robert J. Higdon, Jr.
                                                  United Siates Attorney
                                                  Eastern District ofNorth Carolina·

                                                   Terry Sanford Federal Building          Telephone (919) 856-4530
                                                 · 310 New Bern Avenue                  Criminal FAX (919) 856-4487
                                                   Suite 800                               Civil FAX (919) 856-4821
                                                   Raleigh, North Carolina 27601-1461        www.usdoj.gov/usaolnce




                                       NOTICE OF RELATED CASES


             DATE:      June 5, 2019

             TO:        · Clerk's Office
                          United States District Court
                          Raleigh, North Carolina

             FROM:      SEBASTIAN KIELMANOVICH
                        Assistant United States Attorney
                        Crimihal Division

             SUBJECT:     United States v. David E. Piver
                        . Docket No .5qq-d.--23D-I liJYestern Di vision


                  The above-named case is being presented for an Indictment.
             The Indictment charges the defendant with conspiracy to commit
             visa fraud and false·statements in an immigration proceeding and
             substantive courits, in violation of-Title 1s; United States Code,.
             Sections 371, 1546(a), and 1015(a)

                  A previously filed Information in United States v. Ashish
             Prasad Bhattarai, 5:18-CR-00210-Bb, is related to the above-named
             case in that it relates to the same series of transactions
             involving visa fraud and false. statements in an immigration
             proceeding. Substantial duplication of labor would be required if
             these cases were he~rd by different judges.




             Reviewed and approved by:




                     Case 5:19-cr-00230-BO Document 3 Filed 06/05/19 Page 1 of 1
